 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE SMITH,                           No. 2:19-cv-2282-KJM-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15    REHABILITATION,
16                       Respondent.
17

18          Petitioner proceeds without counsel and seeks a writ of habeas corpus pursuant to 28

19   U.S.C. § 2254. On January 31 2020, respondent filed a motion to dismiss. ECF No. 10.

20   Petitioner has not filed an opposition or a statement of no opposition to respondents’ motion to

21   dismiss and the time for doing so has expired.

22          A responding party’s failure “to file written opposition or to file a statement of no

23   opposition may be deemed a waiver of any opposition to the granting of the motion and may

24   result in the imposition of sanctions.” L. R. 230(l). Failure to comply with any order or with the

25   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

26   Rule or within the inherent power of the Court.” L. R. 110. The court may dismiss this action

27   with or without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See

28   Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
                                                       1
 1   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 2   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 3   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 4   regarding notice of change of address affirmed).
 5          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
 6   petitioner shall file either an opposition to the motion to dismiss or a statement of no opposition.
 7   Failure to comply with this order will result in a recommendation that this action be dismissed
 8   without prejudice.
 9   Dated: February 25, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
